Exhibit 10.12

TENANT IN COMMON INTERESTS PURCHASE AGREEMENT

THIS TENANT IN COMMON INTERESTS PURCHASE AGREEMENT (the “Agreement”) effective
as of the 2nd day of December, 2013 (“Effective Date”), is made by and among the
parties identified on Schedule 1 attached hereto (collectively, “Seller”);
WHEELER INTERESTS, LLC, a Virginia limited liability company (“Buyer”); and the
parties identified on Schedule 2 attached hereto (collectively, the “Wheeler
TICs”) (Seller and the Wheeler TICs are sometimes referred to collectively as
the “Tenants in Common”). For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions hereinafter set forth, the parties do hereby agree as follows:

ARTICLE 1. PURCHASE AND SALE OF TENANT IN COMMON INTERESTS

Upon the terms and subject to the conditions set forth in this Agreement, Buyer
agrees to purchase from Seller, and Seller agrees to sell and convey to Buyer at
the Closing (as hereinafter defined), all of Seller’s respective undivided
tenant in common ownership interests (collectively, the “TIC Interests”) in
those certain parcels of real property, and the improvements located thereon
(each a “Property” and collectively, the “Properties”), listed on Exhibit A
attached hereto and incorporated herein.

ARTICLE 2. CLOSING; EXISTING MORTGAGE LOANS

Section 2.1 Closing Date. Closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur at the offices of counsel to Buyer or at
such other place as Seller and Buyer shall agree. Closing shall occur (the date
of Closing being referenced herein as the “Closing Date”) on December 31, 2013,
time of the essence.

Section 2.2 Existing Mortgage Loans. A lender (each a “Lender”) holds a loan
(each an “Existing Mortgage Loan” and collectively the “Existing Mortgage
Loans”) secured by a mortgage against each of the TIC Interests. It shall be a
condition precedent to Seller’s obligations hereunder that the Existing Mortgage
Loans shall be repaid in full at Closing, with Seller being responsible for
payment to Lender at Closing of Seller’s Proportionate Share (as defined below)
of the December 11 Outstanding Balance (as defined below) under each Existing
Mortgage Loan and for no other amounts. Buyer shall be responsible for payment
of all other amounts (the remaining principal balance of each Existing Mortgage
Loan after payment of Seller’s Proportionate Share of the December 11
Outstanding Balance thereof, late fees, forbearance payments or fees, default
interest, etc.) required to repay the Existing Mortgage Loans in full at
Closing. As used herein, the term “December 11 Outstanding Balance” shall mean
for each Existing Mortgage Loan (I) the principal sum and any interest thereon
owing under such Existing Mortgage Loan on December 11, 2013 (same being the
stated maturity date of each Existing Mortgage Loan), after subtracting
therefrom (II) the aggregate amount of any reserve funds held by Lender under
such Existing Mortgage Loan on December 10, 2013 and not previously applied by
Lender to cure any default thereunder. Buyer covenants and agrees that Buyer,
and not Seller, shall be solely responsible for any amounts due or owing to
Lender under the Existing Mortgage Loans first incurred on and after
December 11, 2013 (collectively, the “Post-Maturity Liabilities”), except to the
extent that any delay in Closing hereunder is caused solely by the actions (or
omissions) of Seller. Buyer shall fully reimburse, indemnify, defend, and hold
harmless the Seller and its Affiliates from and against any and all
Post-Maturity Liabilities and any other amounts owing to Lender relating to the
Existing Mortgage Loans

 

1



--------------------------------------------------------------------------------

should Closing not occur hereunder as and when scheduled, except to the extent
that any delay in Closing hereunder is caused solely by the actions (or
omissions) of Seller. The indemnification provided in this Paragraph 2.2 shall
survive the Closing and transfer of the TIC Interests or the termination of this
Agreement by any party hereto.

ARTICLE 3. PURCHASE PRICE; TRANSFER, SALE AND DELIVERY

Section 3.1 Transfer and Delivery of TIC Interests. At Closing, Seller shall
convey title to the TIC Interests to Buyer by special warranty deeds (each a
“Deed”), substantially in the form of the deed by which Seller and the Wheeler
TICs acquired each respective Property, subject to the matters described in
Section 3.5 below.

Section 3.2 Transfer and Delivery of Documentation. Seller shall also deliver to
Buyer at Closing any information in its possession, or that of its designated
agent, regarding the Property, including, but not limited to, all original
leases, lease files, financial data, ledgers, accounting files, lease
administration files, correspondence, physical property reports, property
manager files, and any and all other documentation regarding the Property;
provided, however, that Seller shall not be obligated to deliver any of same if
Buyer, the Wheeler TICs or Wheeler Real Estate Company, as property manager of
the Properties (“Manager”), already has a copy thereof in their respective
possession or control.

Section 3.3 Purchase Price. At Closing, Buyer shall pay to Seller the total
purchase price (the “Purchase Price”) for the TIC Interests equal to the sum of
(a) Eight Hundred Sixty Thousand Dollars ($860,000.00) (the “Equity”), payable
in cash or by wire transfer of immediately available federal funds, and (b) the
aggregate of Seller’s Proportionate Share of the December 11 Outstanding Balance
for each Existing Mortgage Loan. The Equity shall be allocated in the manner
shown on Exhibit A attached hereto. The Purchase Price for each of the five
(5) TIC Interests shall be the sum of (x) the portion of the Equity allocated
thereto as shown on Exhibit A plus (y) Seller’s Proportionate Share of the
December 11 Outstanding Balance for each Existing Mortgage Loan. For the
purposes hereof, “Seller’s Proportionate Share” means the percentage
tenant-in-common ownership interest in the Property at issue owned by Seller.

Section 3.4 Transfer and Delivery of Bank and Escrow Accounts. At Closing,
Seller shall transfer and deliver to Buyer all of Seller’s right, title and
interest in and to any and all bank, reserve and escrow accounts (each a
“Property Account”) related to the Properties, including any operating or other
accounts maintained by Manager with respect to the Properties.

Section 3.5 “As Is” Conveyance of Interest & Property. Buyer is thoroughly
acquainted with the Property and its condition and agrees to accept the same in
its “AS IS”, “WHERE IS” condition as of the Closing Date, but subject to:

(a) All present and future zoning, building and environmental laws, ordinances,
codes, restrictions and regulations of any municipal, state, federal or other
authority having jurisdiction over the Property, including, without limitation,
any proffered conditions affecting the Property.

 

2



--------------------------------------------------------------------------------

(b) The physical condition of the Property as of the Closing Date; Buyer hereby
acknowledges that it has inspected the Property and all features and components
thereof and hereby agrees to accept the same and the Interest “AS-IS, WHERE-IS.”

(c) All state of facts with regard to the Property that would be disclosed by a
survey of the Property.

(d) All covenants, agreements, restrictions and easements of record (including
the TIC Agreement) with respect to the Property, except as provided in
Section 3.6 below.

(e) The lien of all real estate taxes whether or not due or payable.

(f) All presently existing and future violations of law or governmental
ordinances, orders or requirements, whether or not now or hereafter noted or
issued by any governmental office, department or authority.

Section 3.6 Examination of Title. Buyer acknowledges and agrees that it shall
have no right to object to any matters with respect to title to the TIC
Interests or the Properties except for such matters, if any, (i) related to
Seller’s ownership of the TIC Interests and/or ability to convey the TIC
Interests to Buyer and (ii) recorded or created by Seller during Seller’s
ownership of the TIC Interests (except for matters that Buyer, Manager, the
Wheeler TICs or any of their respective members or Affiliates have created or
suffered to exist). If any such matters exist, Seller and Buyer shall work
together in good faith to resolve such matter to allow Seller to fulfill its
obligations hereunder. In the event that Seller is unable to convey title to the
TIC Interests in accordance with the terms of this Agreement for any reason
whatsoever, Buyer’s sole remedy shall be to terminate this Agreement by written
notice from Buyer to Seller delivered on or before the Closing, in which event
neither Seller nor Buyer shall have any further liability hereunder with respect
to the sale of the TIC Interests but the Tenants in Common shall remain liable
for performance in full of their respective obligations related to ownership,
management and leasing of the Properties. Buyer may, in its sole discretion,
nevertheless accept such title to the TIC Interests as Seller may be able to
convey, without reduction of the Purchase Price and without any other liability
on the part of Seller.

Section 3.7 Casualty or Condemnation. From the Effective Date until the Closing
Date, the Tenants in Common shall each remain at risk for loss or damage to the
Properties by reason of (each a “Condemnation”) (i) any (insured or uninsured)
casualty, damage or destruction or (ii) taking thereof by condemnation or
eminent domain proceedings. Provided same does not cause a Material Adverse
Change, there shall be no reduction in the Purchase Price based on any
Condemnation, and if same occurs, Buyer shall be entitled to an assignment of
Seller’s right, title and interest in and to any award (or sale proceeds) for
the portion of such Property taken or damaged, as the case may be (minus
Seller’s actual and reasonable costs incurred in obtaining and collecting such
award or sale proceeds), and Seller will execute and deliver to Buyer at Closing
all proper instruments for the assignment and collection of such proceeds or
award. If any Condemnation causes a Material Adverse Change to any Property,
then Buyer shall be entitled to terminate this Agreement by written notice given
to Seller by the earlier to occur of: (i) ten (10) days following such
Condemnation or (ii) five (5) days prior to the Closing Date.

 

3



--------------------------------------------------------------------------------

Section 3.8 Closing Documents.

(a) Seller shall execute and deliver at Closing:

(i) the Deeds;

(ii) an affidavit stating, under penalty of perjury, Seller’s U.S. taxpayer
identification number and that Seller is not a foreign person within the meaning
of Section 1445 of the Internal Revenue Code;

(iii) a closing statement for each of the TIC Interests (together, the “Closing
Statements”) to be executed by Seller and Buyer, setting forth the prorations
and adjustments to the Purchase Price as required hereunder;

(iv) such evidence or documents as may be required by the title company (“Title
Company”) or escrow agent assisting with the Closing (the “Escrow Agent”)
evidencing the status and capacity of Seller and the authorization of the person
executing and delivering documents on behalf of Seller to do so;

(v) a title affidavit executed by the appropriate Seller for each Property (each
a “Title Affidavit”) in form reasonably required by the Title Company for
purposes of insuring title, and addressing the actions/omissions of such Seller
only, including, without limitation, that there are no construction liens or
potential construction liens, that there are no parties in possession or having
rights of possession other than those shown on a certified and updated rent roll
to be attached thereto, and that nothing has occurred nor has Seller executed
any instrument subsequent to the Effective Date hereof affecting title to such
Property;

(vi) a 1099 tax reporting form for each Seller;

(vii) any other documents reasonably required by the Title Company or Escrow
Agent to close this transaction, in form and content mutually acceptable to
Buyer and Seller;

(viii) an agreement(s) (each a “TIC Agreement Termination”) terminating
effective as of the Closing Date any Tenants in Common Agreement (each a “TIC
Agreement”) of record title against any Property, to be duly recorded in the
applicable recording office;

(ix) a bill of sale and assignment of leases (including accounts receivable
relating to the leases), service contracts and intangibles (each a “General
Assignment”) for each Property assigning to Buyer all of Seller’s rights, as the
owner of the TIC Interests in such Property, in (1) all furniture, furnishings,
fixtures, equipment, tools and other tangible personalty owned or leased (to the
extent Seller’s rights in such leases are assignable) by the Tenants in Common
and used in connection with the operation of the Property; (2) all space leases
of premises in the Property and any ground leases for the Property, together
with all guaranties, letters of credit and security deposits with respect to
such space leases or ground leases; (3) those certain management agreements
(collectively, the “Management Agreements”) with the Manager for the Property;
(4) all service contracts for the maintenance and operation of the Property; and
(5) all right, title and interest of Seller (to the extent assignable) in and to
all intangible property used in connection with the foregoing, including,
without limitation, all trademarks, trade names, and all licenses, permits and
warranties in connection with the foregoing (to the

 

4



--------------------------------------------------------------------------------

extent assignable) and all bank accounts maintained by the Manager with respect
to the Property. The General Assignment shall release Seller from any ongoing or
future liability with respect to the items being assigned therein, and Buyer
shall therein indemnify and hold Seller harmless from any future liability with
respect to the items being so assigned; and

(x) payment to Lender at Closing of Seller’s Proportionate Share of the
December 11 Outstanding Balance under each Existing Mortgage Loan.

(b) At Closing, Buyer will execute (where applicable) and deliver:

(i) The Purchase Price, plus those adjustment amounts referenced herein, plus
deliver to the Lender of all additional amounts needed to satisfy Buyer’s
obligations under Paragraph 3.2 above relating to repayment in full of the
Existing Mortgage Loans at Closing;

(ii) the Closing Statements;

(iii) such evidence or documents as may be required by the Title Company or
Escrow Agent evidencing the status and capacity of Buyer and the authorization
of the person executing and delivering documents on behalf of Buyer to do so;

(iv) any other documents reasonably required by the Title Company or Escrow
Agent or Seller to close this transaction, in form and content mutually
acceptable to Buyer and Seller;

(v) the TIC Agreement Terminations;

(vi) a title affidavit for each Property, in form similar to the Title
Affidavits, signed by the Wheeler TICs, if necessary; and

(vii) the General Assignments.

ARTICLE 4. MATERIAL ADVERSE CHANGE/ALL OR NONE

Section 4.1 Material Adverse Change. As used in this Agreement, the term
“Material Adverse Change” shall mean an unanticipated event or occurrence, not
caused by Buyer, the Wheeler TICs, Manager nor any of their respective
Affiliates (including, without, limitation, those Affiliates listed in
Section 8.15 below), happening at (or to) a Property after the Effective Date
that results in (i) a material and adverse, permanent change in the ability of
the Tenants in Common to use and operate such Property as a retail shopping
center, (ii) intentionally omitted, (iii) intentionally omitted,
(iv) intentionally omitted or (v) intentionally omitted. No event or occurrence
happening at (or to) a Property after the Effective Date shall be classified as
a “Material Adverse Change” hereunder if same was foreseeable or could have been
prevented by the reasonable diligence of the Tenants in Common or the Manager,
acting on behalf of the Tenants in Common.

Section 4.2 All or None. Buyer expressly acknowledges and agrees that Buyer has
no right to purchase, and Seller has no obligation to sell, less than all of the
TIC Interests in all of the five (5) Properties described on Exhibit A attached
hereto, it being the express agreement and understanding of

 

5



--------------------------------------------------------------------------------

Buyer and Seller that, as a material inducement to Seller and Buyer to enter
into this Agreement, (i) Buyer has agreed to purchase, and Seller has agreed to
sell, the TIC Interests in all five (5) Properties, subject to and in accordance
with the terms and conditions hereof, with neither party being entitled to
remove one or more Properties from this Agreement; (ii) Buyer has agreed to
purchase, and Seller has agreed to sell, 100% of the TIC Interests owned by
Seller in the five (5) Properties, subject to and in accordance with the terms
and conditions hereof; and (iii) neither Buyer nor Seller shall have the right
to partially terminate this Agreement as to any individual Property (or the TIC
Interests therein), with any termination rights provided to Seller or Buyer
herein being exercisable as to the Agreement as a whole only (and exercisable
only in strict accordance with the applicable terms and provisions herein).

ARTICLE 5. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER

Seller hereby represents, warrants, and covenants, as of the Effective Date and
as of the Closing, as follows:

Section 5.1 Seller has not employed any broker, finder or investment banker or
incurred any liability thereto in connection with the transactions contemplated
hereby.

Section 5.2 Each Seller is a duly formed and validly existing limited liability
company under the laws of the Commonwealth of Virginia. Seller has full limited
liability company power and authority to enter into this Agreement, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby.

Section 5.3 This Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Seller
and, upon the assumption that this Agreement constitutes a legal, valid and
binding obligation of Buyer, this Agreement constitutes a legal, valid and
binding obligation of Seller.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF THE BUYER

Buyer hereby represents, warrants and covenants to Seller, as of the Effective
Date and as of the Closing, as follows:

Section 6.1 Buyer has not employed any broker, finder or investment banker or
incurred any liability thereto in connection with the transactions contemplated
hereby.

Section 6.2 Buyer is a duly formed and validly existing limited liability
company under the laws of the Commonwealth of Virginia. Buyer has full limited
liability company power and authority to enter into this Agreement, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby.

Section 6.3 This Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Buyer
and, upon the assumption that this Agreement constitutes a legal, valid and
binding obligation of Seller, this Agreement constitutes a legal, valid and
binding obligation of Buyer.

 

6



--------------------------------------------------------------------------------

ARTICLE 7. INDEMNIFICATION

Section 7.1 Buyer’s Agreement to Indemnify. Buyer shall fully reimburse,
indemnify, defend, and hold harmless the Seller and its Affiliates in respect of
any and all Liabilities (as defined below) (i) resulting from any material
misrepresentation or breach of any representation, warranty, covenant or
agreement by Buyer made in this Agreement (collectively, the “Buyer Covenants
and Representations”); and (ii) any Liabilities related to the Property based on
events or circumstances occurring from and after the Closing Date, including,
without limitation, Liabilities related to tenant leases or service contracts or
environmental Liabilities. This Section shall survive the Closing and transfer
of the TIC Interests, except that Buyer’s obligation set forth in clause
(i) above shall only survive for one hundred fifty (150) days following the
Closing Date and Seller shall have no claim against Buyer for the breach of any
Buyer Covenants and Representations if such claim is not made within one hundred
fifty (150) days after Closing.

Section 7.2 Seller’s Agreement to Indemnify. Seller shall fully reimburse,
indemnify, defend, and hold harmless the Buyer and its Affiliates in respect of
any and all Liabilities resulting from any material misrepresentation or breach
of any representation, warranty, covenant or agreement by Seller made in this
Agreement. Seller’s representations and warranties hereunder shall only survive
for one hundred fifty (150) days after Closing and shall not merge into the
Deeds or any other instruments of conveyance executed at Closing, and Buyer
shall have no claim against Seller for the breach of any such representations or
warranties if such claim is not made in writing to Seller within one hundred
fifty (150) days after Closing.

Section 7.3 Indemnity for Brokerage Commissions. Seller and Buyer agree to
indemnify, defend and hold the other (and its Affiliates) harmless from and
against any and all claims for brokerage commissions (including attorneys’ fees)
which arise out of a breach by either of them of the representations made in
Sections 5.1 and 6.1 above, respectively.

Section 7.4 Survival. The provision of this Section 7 shall survive Closing and
the delivery of the Deeds and the termination of this Agreement for the periods
specified herein, or if no such period is specified, then such provisions shall
survive for an indefinite period.

ARTICLE 8. MISCELLANEOUS PROVISIONS

Section 8.1 Notices. All notices hereunder shall be in writing, addressed to the
parties at the addresses set forth below or at such other addresses as shall be
specified in writing, and shall be deemed to have been duly given (i) upon
receipt or upon refusal by a party to accept receipt when sent and delivered
personally or by nationally recognized overnight courier or (ii) upon mailing
when sent by certified or registered mail, postage prepaid, return receipt
requested, or (iii) when transmitted via facsimile upon confirmed receipt
provided that such notice is sent simultaneously by another approved method.

 

If to Seller:   

c/o BCP P&W SC Properties I, LLC

1504 Santa Rosa Road, Suite 100

Richmond, VA 23229

Attn: Clyde R. Butler

 

7



--------------------------------------------------------------------------------

with copy to:   

Hirschler Fleischer,

A Professional Corporation

2100 East Cary Street

Richmond, VA 23223

Attn: Roderick W. Simmons, Esquire

If to Buyer:   

2529 Virginia Beach Blvd., Suite 200

Virginia Beach, VA 23452

Attn: Jon S. Wheeler

with copy to:   

Charles E. Land, Esquire

Kaufman & Canoles, P.C.

150 W. Main Street, Suite 2100

Norfolk, VA 23510

Section 8.2 Counterparts. This Agreement and the other agreements contemplated
hereby may be executed in any number of counterparts, each of which shall be
deemed an original but which together shall constitute one document. Facsimile
and Portable Document Format (PDF) signatures shall be deemed original
signatures.

Section 8.3 Headings; References. The headings in this Agreement are for
convenience of reference only and shall not constitute a part of this Agreement
not be construed to alter or vary the text. All genders shall be deemed to
include all other genders. Plurals shall include the singular and vice-versa.

Section 8.4 Attorneys’ Fees. In any action between or among any of the parties
hereto at law or in equity arising out of or related to this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees and court
costs, in addition to any other relief to which that party may be entitled. The
parties agree to petition the applicable arbiter in any such action to
specifically designate which party constitutes the “prevailing party” for
purposes of this section.

Section 8.5 Assignment. This Agreement and all of Buyer’s rights hereunder may
be assigned by Buyer to an entity affiliated with or controlled by Buyer without
the prior consent of Seller, upon written notice to Seller. In addition, Buyer
may assign its rights and obligations to purchase each of the five (5) TIC
Interests to separate entities without Seller’s consent, and Seller acknowledges
that Buyer intends to do so. No other assignment of this Agreement or Buyer’s
rights hereunder shall be effective unless approved in advance by Seller, which
approval may be withheld in Seller’s sole discretion. No assignment, whether
consented to by Seller or not, shall relieve Buyer of its obligations hereunder.

Section 8.6 Entire Agreement. Except as may otherwise be specifically provided
herein, this Agreement, including any schedules and exhibits hereto, constitute
the entire agreement of the parties with respect to the sale of the TIC
Interests and all prior representations, covenants, proposals and
understandings, whether written or oral, with respect to the sale of TIC
Interests only are superseded and merged herein. This Agreement may be modified
or amended only by an instrument in writing executed by the parties hereto and
specifically stating that is intended as a modification or amendment to this
Agreement. No oral statements or representations not contained herein shall have
any force or effect. Nothing herein shall affect or negate any existing TIC
Agreement between Seller and Buyer with respect to the Property.

 

8



--------------------------------------------------------------------------------

Section 8.7 Attorneys. The parties acknowledge that each has had the opportunity
to seek the advice of independent counsel and tax advisors with respect to the
terms, provisions arid consequences of this Agreement.

Section 8.8 Intentionally Omitted.

Section 8.9 Intentionally Omitted.

Section 8.10 Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the state where the Properties are located.

Section 8.11 No Offer. This Agreement is not an offer to sell the TIC Interests
and under no circumstances shall be construed as an offer to sell the TIC
Interests. Under no circumstances shall this Agreement be considered as binding
upon either Seller or Buyer unless and until it is signed by both Seller and
Buyer and thereafter is returned by Seller to Buyer.

Section 8.12 Closing Prorations. Buyer shall be responsible for all title
insurance costs and escrow fees. Any and all transfer taxes and state and local
documentary stamp or recording fees (including costs to record the Deeds and any
lien release documents) will be paid by Buyer. Seller and Buyer shall be
responsible for the fees of their respective attorneys. All other Closing and
transaction costs shall be paid by Buyer.

Section 8.13 1031 Exchange. If desired by Seller, Seller shall have the right to
make satisfactory arrangements to structure the sale of the TIC Interests as a
tax-deferred exchange (each a “1031 Exchange”) pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended (the “Code”). Buyer shall, upon
direction of Seller, consent to the assignment of Seller’s interests in this
Agreement to a qualified intermediary of its choosing and the payment of
Seller’s net proceeds from the Purchase Price into customary exchange escrow
accounts.

Section 8.14 No Warranties. Except for the warranties of title to be set forth
in the Deeds and any representations and warranties specifically made by Seller
herein, Buyer acknowledges and confirms that there are no covenants,
representations or warranties from Seller in connection with this transaction or
the Property or the TIC Interests and that neither Seller nor any person or
entity affiliated with Seller (including, without limitation, its Affiliates)
has made any covenant, representation, warranty or other statement pertaining to
the TIC Interests or the Property or any aspect thereof. Buyer is relying solely
on its own judgment and investigation in determining to purchase and acquire the
TIC Interests, and has not looked to Seller for any of the same. Buyer hereby
accepts the TIC Interests and the Property and all components and features
thereof “AS IS, WHERE IS” and with all faults and deficiencies. Seller hereby
disclaims any and all warranties pertaining to the TIC Interests or the Property
or any component or aspect thereof, including, without limitation, warranties of
habitability, merchantability, marketability or fitness.

 

9



--------------------------------------------------------------------------------

Section 8.15 Affiliates. For purposes of this Agreement, “Affiliate” shall mean
with respect to any person or entity, any other person or entity controlled by
or under common control with such person or entity. For the avoidance of doubt,
“Affiliate”: (a) with respect to Buyer shall include, without limitation, Jon S.
Wheeler, Wheeler Real Estate Company, P&W SC Properties I, LLC, SC Properties
Capital I, LLC, SC Properties Capital II, LLC and Plume Street Financial, LLC;
and (b) with respect to Seller shall include, without limitation, Butler Land &
Timber Company, Incorporated and BCP P&W SC Properties I, LLC.

ARTICLE 9. AGREEMENT WITH WHEELER TICS & MANAGER

Section 9.1 Basis of Agreements. The Wheeler TICs are tenants in common with the
entities comprising Seller with respect to each of the respective Properties.
The Wheeler TICs and Manager are entering into this Agreement solely for the
purposes set forth in this Article 9.

Section 9.2 Covenants. As a material inducement to Seller entering into this
Agreement, the Tenants in Common and Manager hereby covenant the following, to
wit:

(a) From and after the Effective Date hereof until the Closing Date, the
Properties shall be managed by Manager in accordance with the terms of the
Management Agreements, and the relationship of the Tenants in Common as owners
of the tenant in common interests in each Property shall continue to be governed
by the terms of the applicable TIC Agreement.

(b) The Tenants in Common (or either of them) and Manager, acting on their
behalf, will refrain from: (i) making any material changes on or about any
Property other than as required by the terms of the Loan Documents or the
conditions imposed in obtaining the Lender Approvals; (ii) creating or incurring
or permitting to exist any mortgage, lien, pledge or other encumbrance in any
way affecting any Property (or their respective tenant in common ownership
interests in any Property) which is not in existence as of the date of this
Agreement, other than the Existing Loans or liens for real estate taxes not yet
due and payable; (iii) conveying any interest (fee or leasehold) in any Property
(other than as permitted under this Agreement); (iv) taking any action to
accelerate any Property repair work or performing any capital improvements or
accelerating any other Property expenses or incurring new Property expenses not
consistent with past practices or deferring the collection of any revenues;
(v) creating any new reserve accounts or increasing the amounts held in any
existing reserve accounts (except where required by any Lender, independent of
the Lender Approvals, to do so); or (vi) making any expenditure in excess of
$2,500.00 without the unanimous consent of all Tenants in Common, unless due to
an emergency or made pursuant to an existing contract (or renewal of an existing
contract) approved by the Tenants in Common, or in accordance with the 2013
budgets for the Properties or any subsequent budget approved by the Tenants in
Common. The Tenants in Common agree not to unreasonably withhold their
respective consent to any request for any such expenditure and their consent
will be deemed to have been given if they fails to respond to a request within
five (5) business days.

(c) Except as otherwise permitted under this Agreement, the Tenants in Common
(or either of them) and Manager, acting on their behalf, shall not create or
agree to create any matter affecting title to or the Tenants in Common’s rights
and interests in any Property and their respective tenant in common ownership
interests therein without the unanimous prior written consent of the Tenants in
Common.

 

10



--------------------------------------------------------------------------------

(d) All existing insurance policies with respect to the Properties and the
operation, maintenance and leasing thereof shall remain continuously in force
through and including the Closing Date;

(e) Manager shall operate and manage the Properties in full compliance with the
TIC Agreements and the Management Agreements and in the same manner in which
they are being operated as of the Effective Date, but subject to the provisions
of this Article 9; and Manager shall perform, when due, all of the Tenants in
Common’s (or Manager’s) obligations under the Loan Documents, space leases,
service contracts, governmental approvals and other agreements relating to the
Properties and otherwise in all material respects in accordance with applicable
laws, ordinances, rules and regulations affecting the Properties. There shall be
no amendments or modifications to the Management Agreements prior to the Closing
Date unless the same are approved by the prior unanimous consent of the Tenants
in Common, which may be withheld by any Tenant in Common in its sole discretion.
Manager shall continue to make quarterly distributions of Property revenue to
the Tenants in Common from the Effective Date through and including the Closing
Date, in the manner specified in the Management Agreements and in compliance
with the terms of Section 9.2(b)(iv) above. Nothing in this Article 9 shall
require Manager to expend its own funds in performing its obligations under the
Management Agreements or in this Paragraph 9.2(e), nor shall Manager be required
to take any actions with respect to the Properties that are beyond the scope of
Manager’s authority as granted by the Management Agreements.

(f) Manager and the Wheeler TICs should cooperate, as and when needed, to
effectuate the transaction contemplated herein. All action required pursuant to
this Agreement that is necessary to effectuate the transaction contemplated
herein will be taken promptly and in good faith by Seller and Buyer, and Seller
and Buyer shall furnish each other with such documents or further assurances as
either party may reasonably require.

(g) Manager and the Wheeler TICs covenant that none of the costs and expenses to
be incurred by Buyer in connection with this Agreement, shall be paid out of
Property revenues or using funds withdrawn from the Property Accounts, but
rather shall be paid from revenue sources independent from the Properties.

Section 9.3 Waiver and Release. If Closing occurs, then, except with respect to
matters set forth in Sections 7.2 or 7.3 above, as of the Closing Date, Buyer,
Manager and the Wheeler TICs, jointly and severally, on behalf of themselves and
to the fullest extent permitted by law, their respective Affiliates, successors
and assigns, irrevocably and unconditionally waive any claims against and
release, acquit and forever discharge Seller, Seller’s Affiliates, and their
respective members, officers, managers, directors, trustees, agents, employees,
attorneys, insurers, successors, assigns, heirs, executors and administrators,
from any and all liabilities, charges, complaints, claims, actions, causes of
action, suits, demands, damages, fines, penalties, costs, and expenses
(including without limitation attorney’s fees) known or unknown, suspected or
unsuspected, asserted or unasserted, contingent or mature (collectively
“Liabilities”), arising out of or related to the Property or the TIC Interests,
which are based upon any facts or events existing or occurring prior to the
Closing Date. If Closing occurs, then except with respect to matters set forth
in Sections 2.2, 7.1 or 7.3 above or any breach by the Wheeler TICs or Manager
of their covenants or representations set forth in Section 9.2 above, as of the
Closing Date, Seller jointly and severally, on behalf of themselves and to the
fullest extent permitted by law, their Affiliates, successors and assigns,
irrevocably and unconditionally waives any claims against and releases, acquits
and forever

 

11



--------------------------------------------------------------------------------

discharges the Wheeler TICs and their respective Affiliates and their respective
members, officers, manager, directors, trustees, agents, employees, attorneys,
insurers, successors, assigns, heirs, executors and administrators, from any and
all Liabilities arising out of or related to the Property or the TIC Interests,
which are based upon any facts or events existing or occurring prior to the
Closing Date.

Section 9.4 Release of Litigation Claims.

(a) The parties acknowledge that Seller filed five lawsuits on February 11, 2010
in the Circuit Court for the City of Norfolk (BCP Westland Square, LLC v.
Wheeler Real Estate Company and Wheeler Interests, Inc., Case No.: CL10-1101;
BCP Clover, LLC v. Wheeler Real Estate Company and Wheeler Interests, Inc., Case
No.: CLIO-1080; BCP South Square, LLC v. Wheeler Real Estate Company and Wheeler
Interests, Inc., Case No.: CL10-1104; BCP St. George, LLC v. Wheeler Real Estate
Company and Wheeler Interests, Inc., Case No.: CL10-1103; and BCP Waterway, LLC,
v. Wheeler Real Estate Company and Wheeler Interests, Inc., Case No.: CL10-1102)
(collectively, the “Lawsuits”). The parties recognize and agree that the
Lawsuits were nonsuited by Seller on February 1, 2011.

(b) If Closing occurs, then, as of the Closing Date, except with respect to
matters set forth in Sections 2.2, 7.1 or 7.3 above or the breach by Wheeler
Real Estate Company of its covenants or representations set forth in Section 9.2
above, Seller, on behalf of themselves and to the fullest extent permitted by
law, their Affiliates, successors and assigns, hereby irrevocably and
unconditionally releases, remises and forever discharges Wheeler Real Estate
Company and Wheeler Interests, Inc. and their respective Affiliates, members,
officers, managers, directors, trustees, agents, employees, attorneys, insurers,
successors, assigns, heirs, executors and administrators, of, for and from any
and all Liabilities relating to, arising from or in connection with the
management of the Property or the allegations in the Lawsuits. With respect to
the Lawsuits, if Closing occurs, Seller shall not after the Closing Date refile
the Lawsuits.

Wheeler Real Estate Company and Wheeler Interests, Inc. are intended to be third
party beneficiaries of the provisions of this Section 9.4(b) (and shall be
entitled to enforce such provision), and shall remain so after any assignment by
Wheeler Interests, Inc. of its rights and obligations hereunder with respect to
the purchase of the TIC Interests.

(c) If Closing occurs, then, as of the Closing Date, except with respect to
matters set forth in Sections 7.2 and 7.3 above, Wheeler Real Estate Company,
the Wheeler TICs and Wheeler Interests, Inc., on behalf of themselves and to the
fullest extent permitted by law, their respective Affiliates, successors and
assigns, hereby irrevocably and unconditionally release, remise and forever
discharge Seller and its respective Affiliates, members, officers, managers,
directors, trustees, agents, employees, attorneys, insurers, successors,
assigns, heirs, executors and administrators, of, for and from any and all
Liabilities relating to, arising from or in connection with the ownership and
management of the Property or any allegations made in the Lawsuits.

Section 9.5 Survival. Notwithstanding anything to the contrary in this Article
9, the mutual releases set forth in Sections 9.3 and 9.4 above shall not apply
to post-Closing Liabilities asserted against Seller, Buyer or the Wheeler TICs
by third parties arising from: (i) loss of life, personal injury or property
damage occurring during the Tenants in Common’s ownership period or
(ii) environmental conditions existing at or on any Property on the Closing
Date, but not with respect to environmental conditions first

 

12



--------------------------------------------------------------------------------

occurring after the Closing Date. For purposes hereof, the term “third parties”
shall not include the Tenants in Common, Buyer, Manager or any of their
respective Affiliates (including, without limitation, all Affiliates named in
Section 8.15 above).

This Article 9 shall survive the Closing and transfer of the TIC Interests.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

SELLER:    BCP SOUTH SQUARE, LLC,       BCP CLOVER, LLC,       BCP WATERWAY,
LLC,       BCP WESTLAND SQUARE, LLC,       BCP ST. GEORGE, LLC       By:   

BCP P&W SC Properties I, LLC,

a Virginia limited liability company,

its sole managing member

         By:   

Butler Land & Timber Company,

Incorporated, a Virginia corporation,

its sole managing member

            By:   

/s/ Clyde R. Butler

               Clyde R. Butler, President   

 

14



--------------------------------------------------------------------------------

BUYER:    WHEELER INTERESTS, LLC.       By:   

/s/ Jon S. Wheeler

         Jon S. Wheeler, Manager    THE WHEELER TICS:    SOUTH SQUARE
ASSOCIATES, LLC,    CLOVER PLAZA ASSOCIATES, LLC,   
WATERWAY PLAZA ASSOCIATES, LLC,    WESTLAND SQUARE ASSOCIATES, LLC,    ST.
GEORGE PLAZA ASSOCIATES, LLC    By:   

P&W SC Properties I, LLC,

a Virginia limited liability company,

its sole managing member

         By:   

P&W SC Properties I Management, LLC,

a Virginia limited liability company,

its sole managing member

            By:   

Plume Street Financial, LLC,

a Virginia limited liability company,

its sole managing member

               By:   

/s/ Jon S. Wheeler

               Name:    Jon S. Wheeler                Its:    Managing Member   
                  MANAGER:       WHEELER REAL ESTATE COMPANY          By:   

/s/ Jon S. Wheeler

         Name:    Jon S. Wheeler          Title:    Manager   

 

15



--------------------------------------------------------------------------------

Schedule 1

Seller Parties

BCP South Square, LLC

BCP Clover, LLC

BCP Waterway, LLC

BCP Westland Square, LLC

BCP St. George, LLC

 

16



--------------------------------------------------------------------------------

Schedule 2

Wheeler TICs

South Square Associates, LLC

Clover Plaza Associates, LLC

Waterway Plaza Associates, LLC

Westland Square Associates, LLC

St. George Plaza Associates, LLC

 

17